Appellate Case: 21-1213     Document: 010110727671       Date Filed: 08/22/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  LYNDA HICKEY,

        Plaintiff - Appellant,

  v.                                                          No. 21-1213
                                                     (D.C. No. 1:20-CV-00358-STV)
  NATIONAL ASSOCIATION OF                                       (D. Colo.)
  LETTER CARRIERS, AFL-CIO,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Plaintiff Lynda Hickey worked for years as a letter carrier for the United

 States Postal Service, where Defendant National Association of Letter Carriers

 served as her collective-bargaining representative. Over the years, Plaintiff requested

 accommodations for her deafness and filed complaints when she did not receive

 them. Plaintiff’s accommodation requests and complaints allegedly did not sit well

 with some of her colleagues, so they manufactured a scuffle with Plaintiff to get her

 fired. It worked, and Plaintiff approached Defendant about seeking redress for

 disability discrimination. Defendant told Plaintiff that she should file a union


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1213    Document: 010110727671        Date Filed: 08/22/2022    Page: 2



 grievance but could not file an Equal Employment Opportunity (“EEO”) complaint

 until the grievance process concluded. But that was wrong, as Plaintiff learned when

 her attempt to pursue an EEO complaint failed because she did not timely file it. So

 Plaintiff sued Defendant, alleging that its inaccurate advice constituted negligence

 under Colorado law. But the district court determined that federal labor law

 preempts Plaintiff’s negligence claim and dismissed the suit. Exercising jurisdiction

 under 28 U.S.C. § 1291, we affirm.

                                                I.

       Plaintiff worked as a letter carrier for the United States Postal Service for

 seventeen years before her termination in 2017. She was a member of Defendant

 throughout her employment. Plaintiff is deaf, but a cochlear implant in her left ear

 and a hearing aid in her right ear help her hear about one-third of the words spoken to

 her. During her employment, Plaintiff requested many accommodations for her

 deafness and asked Defendant to file grievances on her behalf when the Postal

 Service denied her requests. After Defendant declined to file any grievances,

 Plaintiff filed EEO complaints against the Postal Service.

        Plaintiff’s supervisor and colleagues allegedly did not believe that Plaintiff

 struggled with hearing and thought she simply wanted unjustified accommodations.

 So they allegedly manufactured an incident to get her fired. While Plaintiff was

 sorting mail, one of Plaintiff’s colleagues allegedly snuck up behind her. Feeling

 something touch her heel, Plaintiff turned around to find her colleague yelling in her

 face. Startled, Plaintiff pushed her colleague away.

                                            2
Appellate Case: 21-1213    Document: 010110727671        Date Filed: 08/22/2022    Page: 3



       Because Plaintiff pushed another employee, the Postal Service suspended her

 without pay for “unacceptable conduct” and ultimately terminated her employment.

 Plaintiff believed that the Postal Service really fired her because of her deafness and

 that the incident with her colleague was part of a discriminatory scheme to provide

 cover for her firing. So Plaintiff filed a union grievance.

       When starting the grievance process, Plaintiff’s husband asked Defendant if

 Plaintiff could simultaneously pursue a union grievance and an EEO charge.

 Defendant incorrectly told him that she could not. Relying on this inaccurate advice,

 Plaintiff first pursued a union grievance without filing an EEO complaint. After an

 arbitrator denied Plaintiff’s grievance, Defendant told Plaintiff she could then pursue

 an EEO charge because the grievance process had concluded.

       Plaintiff unsuccessfully sought relief through the Postal Service’s internal EEO

 process. She appealed to the United States Equal Employment Opportunity

 Commission, but it too denied relief. So Plaintiff sued the Postal Service in federal

 court. But the district court dismissed Plaintiff’s claim because by initiating the EEO

 process too late, Plaintiff failed to exhaust her administrative remedies. We affirmed.

 See Hickey v. Brennan, 969 F.3d 1113, 1116 (10th Cir. 2020).

        Plaintiff then sued Defendant in the District of Colorado. Plaintiff alleged

 that she would have timely filed her EEO complaint had Defendant not incorrectly

 told her that she had to first complete the grievance process. According to Plaintiff,

 Defendant’s faulty advice constituted negligence under Colorado law because as a

 labor union, Defendant owed Plaintiff a duty to give accurate advice about her

                                            3
Appellate Case: 21-1213      Document: 010110727671        Date Filed: 08/22/2022     Page: 4



 employment rights.1 Defendant moved to dismiss the negligence claim, arguing that

 federal labor law preempted it. The district court granted Defendant’s motion.

 Plaintiff appeals.

                                              II.

          We review de novo a district court’s dismissal for failure to state a claim.

 Sacchi v. IHC Health Servs., Inc., 918 F.3d 1155, 1157 (10th Cir. 2019). While

 doing so, we accept the factual allegations in Plaintiff’s complaint as true and

 construe them in the light most favorable to her. See id. We then determine whether

 Plaintiff’s factual allegations, so construed, plausibly entitle Plaintiff to relief under

 the cause of action asserted. See Young v. Davis, 554 F.3d 1254, 1256 (10th Cir.

 2009).

                                             III.

          In its motion to dismiss, Defendant argued that both § 301 of the National

 Labor Relations Act (“NLRA”) and the federal duty of fair representation preempt

 Plaintiff’s state-law negligence claim. The district court held that § 301 of the NLRA

 preempts Plaintiff’s negligence claim and thus did not address the duty of fair

 representation. But we may affirm on any ground supported by the record—even if

 not the ground the district court relied on. Safe Sts. All. v. Hickenlooper, 859 F.3d

 865, 879 (10th Cir. 2017) (citation omitted). We hold that the federal duty of fair




          1
        Plaintiff also asserted a negligent-misrepresentation claim but later
 abandoned it.
                                              4
Appellate Case: 21-1213     Document: 010110727671       Date Filed: 08/22/2022      Page: 5



 representation preempts Plaintiff’s negligence claim and thus affirm the district

 court’s judgment.2

          The Supreme Court has long held that § 9(a) of the NLRA imposes an implied

 duty on unions serving as exclusive bargaining representatives to represent their

 members fairly. See Marquez v. Screen Actors Guild, Inc., 525 U.S. 33, 44 (1998)

 (citing Ford Motor Co. v. Huffman, 345 U.S. 330, 337 (1953); Vaca v. Sipes, 386

 U.S. 171, 177 (1967)). This duty of fair representation applies to all union activity

 and prohibits the union from acting arbitrarily, discriminatorily, or in bad faith. Air

 Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67 (1991). A union acts arbitrarily

 when its conduct falls “so far outside a wide range of reasonableness as to be

 irrational” given the facts and law at the time. Id. (internal quotation omitted). In

 other words, mere negligence does not breach a union’s duty of fair representation.

 United Steelworkers of Am. v. Rawson, 495 U.S. 362, 372–73 (1990).

          Under federal labor law, unions have no duties to their members beyond fair

 representation unless they contractually create them. See id. at 373–74 (explaining

 that unions must contractually accept duties beyond the duty of fair representation).

 For that reason, we have held that when union activity falls under the duty of fair

 representation, the duty preempts any other duties that state law might impose on the

 union. See Thomas v. Nat’l Ass’n of Letter Carriers, 225 F.3d 1149, 1158 (10th Cir.

 2000).


          2
          We thus do not consider whether § 301 of the NLRA alternatively preempts
 Plaintiff’s state-law negligence claim.
                                             5
Appellate Case: 21-1213     Document: 010110727671        Date Filed: 08/22/2022     Page: 6



       Defendant’s alleged conduct here falls under the duty of fair representation.

 Plaintiff alleged that Defendant served as her exclusive collective-bargaining

 representative and gave her faulty advice about her rights in an employment dispute.

 Because of Defendant’s status as Plaintiff’s collective-bargaining representative,

 Plaintiff alleged that Colorado law imposes a duty of care on Defendant to accurately

 answer Plaintiff’s questions about her employment rights. But as explained above,

 Defendant’s only duty to Plaintiff based on its role as her collective-bargaining

 representative was its duty under federal labor law to represent her fairly. Thus,

 Defendant is liable to Plaintiff for its faulty advice only if Defendant acted

 arbitrarily, discriminatorily, or in bad faith, regardless of any claims Plaintiff might

 otherwise have under Colorado law.

       Plaintiff argues that the duty of fair representation applies only to union

 conduct while representing an employee in a grievance proceeding. Because

 Defendant’s faulty advice did not occur while representing Plaintiff in the grievance

 process, Plaintiff argues that the duty does not apply. But the Supreme Court has

 stated that the duty of fair representation applies to all union activity. O’Neill, 499

 U.S. at 67. And we have applied the duty of fair representation outside the grievance

 context, including when a union allegedly provided its members bad advice. See

 Schwartz v. Bhd. of Maint. of Way Emps., 264 F.3d 1181, 1184–87 (10th Cir. 2001)

 (applying the duty-of-fair-representation analysis to a union’s provision of inaccurate

 advice that led to employees’ unintentionally forfeiting their jobs); Nelson v. Holmes

 Freight Lines, 37 F.3d 591, 595 (10th Cir. 1994) (applying the duty-of-fair-

                                             6
Appellate Case: 21-1213    Document: 010110727671         Date Filed: 08/22/2022      Page: 7



 representation analysis to a union’s provision of inaccurate advice that led to an

 employee’s losing his grievance rights). In Schwartz, we explained that the duty of

 fair representation arises from the union’s status as the exclusive representative of its

 members’ interests. 264 F.3d at 1185 (citation omitted). This status requires unions

 to pursue their members’ interests in all respects without discrimination, bad faith, or

 arbitrary conduct—when pursuing a grievance, when giving advice, or when

 otherwise providing their services to their members. See id. at 1185, 1187.

       Plaintiff does not dispute that Defendant’s status as her collective-bargaining

 representative gave rise to the alleged duty here. Plaintiff does not claim that

 everyone in Colorado has a duty to provide accurate advice about employment rights

 when asked, nor does Plaintiff claim that Defendant has a duty to provide accurate

 information to any person who asks for it. Only because of Defendant’s union–

 member relationship with Plaintiff does Plaintiff claim Defendant had a duty to

 provide her accurate information about her rights. Indeed, Plaintiff asserts that she

 “pays her union dues to receive such advice.” Appellant’s Br. at 16. But as

 explained above, Defendant’s only duty to its members based on its status as their

 union is its duty under federal labor law to represent them fairly. That duty preempts

 any duties state law might impose on Defendant because of its status as a union.

 Thus, the duty of fair representation provides Plaintiff’s only possible remedy for

 Defendant’s bad advice. And because Plaintiff concedes that she did not file suit

 before expiration of the six-month statute of limitations applicable to fair-



                                             7
Appellate Case: 21-1213    Document: 010110727671        Date Filed: 08/22/2022    Page: 8



 representation claims, the district court properly dismissed Plaintiff’s negligence

 claim. See Thomas, 225 F.3d at 1158.

       AFFIRMED.


                                             Entered for the Court


                                             Joel M. Carson III
                                             Circuit Judge




                                            8